DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-8, 11, 13, 15-18, 21 are currently pending.
Priority:  This application is a 371 of PCT/US18/45834 (08/08/2018)
PCT/US18/45834 has PRO 62/542,682 (08/08/2017).
Election/Restrictions
Applicant previously elected the invention of Group I, claim(s) 1-11, 18-22, drawn to a method of treating or preventing a MEK inhibitor-associated cutaneous condition.
Applicant also elected the species of BRAF inhibitor of LUT156, MEK inhibitor of Trametinib, and a cutaneous condition of acneform rash, determined to read on claims 1-4, 7-11, 18-22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty et al. (N Engl J Med. 2012 November ; 367(18): 1694–1703, pages 1-15 and supplemental pages S1-S16). 
Applicant amended the claims in a manner that avoids the cited art.  This rejection is withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shelach (US20190389862, EFD 2017-07-29). 
Applicant amended the inventorship adding Shelach.  Thus, this rejection is withdrawn.
NEW CLAIM REJECTIONS NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 11, 18, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanlorenzo et al. (J Am Acad Dermatol 2014;71: p. 1102-9). 
Regarding claim 1, Sanlorenzo teaches combination therapy of “vemurafenib + cobimetinib” in treating melanoma” (p. 1102) which anticipates A method of treating or preventing a MEK inhibitor- associated cutaneous condition in a subject in need thereof comprising administering to the subject an effective amount of vemurafenib, LUT197 or LUT156, thereby treating the MEK inhibitor-associated cutaneous condition, wherein the MEK inhibitor is selected from the group consisting of Trametinib (GSK1120212), Cobimetinib (XL518), Binimetinib (MEK162), Selumetinib, PD-325901, CI-1040, PD035901, U0126, TAK-733, and any combination thereof.  
	Regarding claim 2, Sanlorenzo teaches the combination which inherently has the effect of an increase in MAPK activation (p. 1106: “the development of cutaneous SCC during BRAFi therapy is caused by activation of the MAPK pathway”) which anticipates the claims.
	Regarding claim 3, Sanlorenzo teaches acneiform rash (Table III; p. 1108: “acneiform eruptions appeared to be less frequent with this combination compared with historical data pertaining to MEKi alone”) which anticipates the claims.
	Regarding claim 4, Sanlorenzo teaches acneiform rash signs as shown in Fig. 1.
Regarding claim 7, Sanlorenzo teaches the condition is acneiform rash (Table III; p. 1108: “acneiform eruptions appeared to be less frequent with this combination compared with historical data pertaining to MEKi alone”).
Regarding claims 11 and 21, Sanlorenzo teaches oral administration of vemurafenib (p. 1103: “The recommended dosages of vemurafenib and dabrafenib are 960 mg and 150 mg, respectively, both taken orally twice a day (bid).”, “8 patients received a combination
of vemurafenib at 960 mg bid on days 1 to 28 of each cycle and cobimetinib (GDC-0973) at 60 mg daily on days 1 to 21 of each cycle (phase Ib clinical trial, NCT01271803).”).
 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-8, 11, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanlorenzo et al. (J Am Acad Dermatol 2014;71: p. 1102-9). 
Regarding claims 1-4, 7, 11, 18, 21, Sanlorenzo teaches as detailed in the 35 USC 102 rejection supra.  One of ordinary skill in the art would have also found these claims obvious in view of the teaching of Sanlorenzo.  Regarding claim 8, wherein the subject is treated with a MEK inhibitor prior to administration of vemurafenib, one of ordinary skill in the art would have also found this obvious in view of the teaching of Sanlorenzo (p. 1103: “when BRAFi and MEKi drugs are combined, the development of cutaneous adverse events specific for each drug appear to be reduced”) because MEKi drugs were used individually and based on the findings of Sanlorenzo, one of ordinary skill in the art would have known that adding a BRAFi as was done therein would reduce adverse events and arrive at the claimed invention.  Thus, the claims are rendered obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-4, 7-8, 11, 18, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-24 of U.S. Patent No. 10927112. Although the claims at issue are not identical, they are not patentably distinct from each other because Shelach (paragraph citations to the PGPUB US 2019/0389862) claims (patent claim 14) a “method of treating, ameliorating, and/or preventing a cutaneous adverse reaction to … MEK inhibitors … comprising administering a composition comprising a therapeutically effective amount of a compound selected from” “formula (II): 

    PNG
    media_image1.png
    500
    717
    media_image1.png
    Greyscale

wherein R is NHR1, wherein R1 is 2-fluoro-4-iodophenyl” (claim 69) which is the same as the instant elected species of LUT 156 (patent claim 20 – MEKi = Tremetinib).  Shelach’s teaching would anticipate the instant claims but for inclusion within a small genus of compounds of Formula (I), (II), and (III).  However, one of ordinary skill in the art would reasonably consider selecting the compound of formula (II) based on the substantial experimental demonstrations of the compounds of the genus including in vivo experiments ([0221]-[0265]).  Furthermore, the compound of formula (II) is among only 15 compounds claimed such that it would be routine for one of ordinary skill in the art to screen the compounds for efficacy in the Shelach’s claimed method and arrive at the instantly claimed invention, including claims 1 and 2.
Regarding claim 3, wherein the MEK inhibitor- associated cutaneous condition is acneform rash (papulopustular rash), Shelach claims the same condition (claim 72).
Regarding claim 4, wherein the signs or symptoms of acneiform rash (papulopustular rash) comprise one or more of flesh-colored papules, dilated follicular, eccrine orifices, pruritis, erythema, pustules, or papules, Shelach teaches “cutaneous adverse events caused by MEK inhibitors have been reported, and include acneiform (papulopustular) rash” ([0004]), such that one of ordinary skill in the art would have a reasonable expectation of arriving at the claimed invention.
Regarding claim 7, wherein the MEK inhibitor-associated cutaneous condition is acneiform rash, Shelach claims the same condition (claim 72).
Regarding claim 8, wherein the MEK inhibitor-associated cutaneous condition is acneiform rash, Shelach teaches “the compounds/compositions of the present disclosure are administered to the subject prior to or after administration of an EGFR inhibitor, PI3K inhibitor, MEK inhibitor or a combination thereof” ([0084]) such that one of ordinary skill in the art would have a reasonable expectation of arriving at the claimed invention.
Regarding claim 11, wherein the at least one BRAF inhibitor is administered orally …, Shelach teaches the pharmaceutical composition is administered orally (claim 65).
Regarding claim 18, as with claim 1, Shelach discloses a method of treating or preventing acneiform rash in a subject in need thereof, comprising administering an effective amount of at least one BRAF inhibitor to the subject (claim 69).
Regarding claim 21, as with claim 11, Shelach further discloses wherein the at least one BRAF inhibitor is administered orally … (claim 65).
Those of ordinary skill in the art of cancer therapeutics would be well aware of the desired to minimize side effect of effective therapies such as taught by Shelach and would readily consider implementing combination such as specifically taught by Shelach and arrive at the claimed invention with a reasonable expectation of success, particularly in light of the experimental demonstrations described by Shelach.  Therefore, the claims are rejected as obvious.

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639